Citation Nr: 0407228	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychosis, currently 
diagnosed as chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service in the United States 
Army from October 1982 to September 1985.  He subsequently 
was a member in Air National Guard Units from September 1985 
to September 1987.  It was not indicated whether there was 
active or inactive duty for training during this time.  In 
view of the facts of the case, it is not necessary that 
further development be undertaken. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for schizophrenia.  The denial was subsequently 
continued by the Pittsburgh, Pennsylvania, RO, which 
currently has jurisdiction of the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with paranoid 
schizophrenia.

2.  Appellant was not diagnosed with or otherwise clinically 
shown to have schizophrenia until 1992, several years after 
his discharge from military service.

3.  There is no indication that appellant was identified by 
the Air National Guard as having a psychosis or other mental 
disorder while a member of the Guard.


CONCLUSION OF LAW

Appellant's schizophrenia was not incurred in or aggravated 
by military service, nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case for service connection for schizophrenia 
disorder, a substantially complete application was received 
in June 2001; the claim was denied by rating decision in 
January 2002.  Prior to the denial, the AOJ sent appellant 
VCAA duty-to-assist letters in July 2001 and December 2001, 
neither of which satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.   The VCAA duty-to-
assist letters of July 2001 and December 2001, the original 
rating decision of January 2002, the Statement of the Case 
(SOC) in April 2002, and the Supplementary Statements of the 
Case (SSOC) in August 2002 and August 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  Finally, the Board notes that appellant had a 
hearing before the AOJ in January 2003, during which the 
Hearing Officer specifically discussed the additional 
development that would be taken by VA and that which was 
still needed from appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from both the VA Medical Center (VAMC) and several 
private medical providers.  RO also obtained appellant's 
Social Security Administration disability records, and 
afforded appellant a hearing before the Decision Review 
Officer in which to personally present any evidence or 
arguments relevant to the issue of service connection.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant contends that his schizophrenia originated during 
his Army service (1982-1985).  Appellant articulated his 
theory of service causation during testimony before the AOJ's 
Hearing Officer in January 2003.  Appellant testified that 
during his active service he heard voices and had odd dreams, 
although he did not seek medical treatment (Transcript, pg. 
2).   These symptoms began during appellant's tour in 
Germany, in approximately 1984, and had never occurred 
previously (Transcript, pg. 3).  Appellant did not report 
these symptoms because he feared being dismissed from the 
service and also because he feared being laughed at or 
ostracized (Transcript, pg. 4).  The voices would direct 
appellant to "do stuff;" appellant resisted the voices and 
hid the symptoms (Transcript, pg. 5).   Appellant was able to 
hide his condition because as an infantryman he simply had to 
do as everyone else did (Transcript, pg. 21-22).  

Appellant testified that he joined the Nevada Air National 
Guard immediately after his discharge from the Army.  On 
induction into the National Guard he was given a physical 
examination but not a mental examination.  He was able to 
hide his symptoms because he had no actual duties to perform 
(Transcript, pg. 7-8).   Appellant transferred to the 
Pennsylvania Air National Guard in January 1986, and again 
was able to hide his symptoms because he had no actual duties 
to perform (Transcript, pg. 8-12).  Appellant left the 
Pennsylvania Air National Guard in September 1987 and 
subsequently held "about 10 or 12" jobs but was fired or 
quit because he could not adjust (Transcript, pg. 12-15).  
Appellant "went insane" in 1992 and was committed for 
psychiatric treatment (Transcript, pg. 15-16).  Prior to his 
commitment, appellant was transient and homeless, and was 
arrested at least once for vagrancy but refused psychiatric 
treatment (Transcript pg. 28-30).

Appellant testified that he has been taking medication for 
his mental condition for the preceding 10 or 11 years  (i.e., 
since approximately 1993); he currently obtains his 
medications from the VA medical center (VAMC) but does not 
receive ongoing psychiatric counseling at the VAMC or 
anywhere else (Transcript pg. 23-26).
 
Appellant's sister provided testimony during the same hearing 
in January 2003.  She testified that her first opportunity to 
see appellant after his discharge from active duty (in 
September 1985) was when he returned to Pennsylvania from 
Nevada in March 1986 (Transcript, pg. 16).  She testified 
that appellant appeared to be distracted, unable to focus, 
and unable to follow instructions (Transcript, pg. 17).   She 
testified appellant had quit or been fired from "at least a 
dozen or more" jobs (Transcript, pg. 17).  Appellant never 
told her that he was hearing voices, and she did not learn 
about the voices until the family had appellant committed in 
January 1992 (Transcript, pg. 18).  She testified that the 
family was aware that appellant had a problem of some kind, 
but did not know what the problem was until he was diagnosed.  
(Transcript, pg. 19).
   
Appellant's service medical record from his Army active duty 
service is on file.  The induction physical shows no history 
of psychosis prior to service.  The in-service treatment 
record shows no treatment for, or diagnosis of, a mental 
condition while appellant was on active service.  There is no 
separation physical examination on file.

Appellant's induction physical from the Nevada Air National 
Guard is on file.  There is no history of psychosis prior to 
induction, and appellant specifically denied any prior 
history of mental disorder.  There is no notation of 
treatment for, or diagnosis of, a mental condition during 
appellant's National Guard service record.

Appellant's psychiatric record from Mercy Catholic Medical 
Center is on file for January 1992, the occasion of 
appellant's first involuntary commitment.  The psychiatric 
impression was "schizophrenic disorder."  Appellant was 
referred to Friends Hospital for psychiatric treatment; 
appellant's subsequent medical record from Friends Hospital 
for the period January through February 1992 is on file.  The 
diagnosis was "chronic paranoid schizophrenia."  There is 
no opinion in regard to etiology in the records of either 
Mercy Catholic Medical Center or Friends Hospital.

Appellant was involuntarily committed again in August 1992, 
and received inpatient treatment at Bryn Mawr Medical Center.  
The treatment notes are on file, but state no opinion in 
regard to etiology.  The discharge diagnosis was "paranoid 
schizophrenia."

Appellant has received occasional psychiatric outpatient 
treatment by Life Guidance Services/Northwestern Human 
Services, the mental health provider for Delaware County 
Crisis Services; clinical records of such treatments are on 
file.  There is no opinion in these records in regard to the 
etiology of the schizophrenia. 
Appellant filed for Social Security disability in March 1992; 
the Social Security Administration (SSA) record is on file.  
SSA awarded appellant a disability for paranoid schizophrenia 
in December 1994, with effective date of May 1988, based on 
testimony by a psychiatrist that appellant's schizophrenia 
"has been in existence at least since the time he became 
homeless in May 1988."  SSA's evaluation cites opinions by 
three different psychiatrists that appellant has a current 
condition of schizophrenia, but nothing in the SSA record 
indicates that the schizophrenia had its onset during or 
because of appellant's military service, or prior to 1988.

Appellant's VA medical record is on file; his VA medical 
treatment commenced in January 2001.  The history notes that 
appellant last held a job in 1989.  He was reportedly 
homeless from 1989 until his involuntary commitment in 1992.  
He was subsequently treated at civilian institutions, but is 
no longer able to afford the medications and therefore 
applied to VA for medication.  The VA physician diagnosed 
"schizophrenia."  There is no indication that VA provides 
any psychiatric service to appellant other than dispensing 
prescribed medications.

III.  Analysis

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  Alternatively, there is a presumption of service 
connection if a claimant has a chronic injury whose symptoms 
became manifest to a degree of at least 10 percent disabling 
within one year of discharge from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2003).   

Application of the Hickson analysis does not substantiate the 
claim.  Social Security records, private medical opinions, 
and the VA medical diagnosis all establish that appellant 
currently has a current disability due to schizophrenia, so 
the first part of the Hickson analysis (medical evidence of a 
current disability) is satisfied.  However, there is no 
medical or lay evidence that appellant had a mental condition 
in service, and there is no medical evidence of a nexus 
between appellant's current schizophrenia and any in-service 
disease or disability.  The Board accordingly finds that the 
second and third parts of the Hickson analysis have not been 
satisfied.

In the alternative to the Hickson analysis, service 
connection may be presumptive for a chronic disability that 
becomes manifest to a degree of 10 percent disabling or more 
within one year after discharge from service even if in-
service onset is not documented in service medical records.  
38 C.F.R. §§ 3.307, 3.309 (2003).   Schizophrenia is a 
psychosis, and is a qualifying chronic disability under the 
statute.  38 C.F.R. § 3.309(a) (2003).  Lay testimony is 
competent to record onset of symptoms for the purpose of 
establishing presumptive service connection, if followed 
without an unreasonable time delay by a definite diagnosis.   
Fortuck v. Principi, 17 Vet. App. 173 (June 27, 2003), citing 
38 C.F.R. § 3.307(c) (2003) (emphasis added).   The question 
of "reasonable time delay" is a matter for the Board to 
determine as adjudicators.

In this case, appellant's sister testified that within the 
year following discharge from service appellant was 
distracted, unable to focus, and unable to follow 
instructions.  The criteria for 10 percent disability for a 
mental disorder, including schizophrenia, are as follows: 
"Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication."  
38 C.F.R. § 4.130, Diagnosis Code 9203 (2003).  The Board 
finds that appellant's condition, as described by his 
sister's lay testimony, arguably met the criteria of 10 
percent disabling within one year of discharge.  However, the 
Board notes that there was no definite medical diagnosis or 
other clinical indication of schizophrenia until 1992, seven 
years after appellant's discharge.  The passage of many years 
between discharge and diagnosis is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

It is noted that there is a suggestion in the SSA records 
that the appellant may have had schizophrenia from 1988 when 
he was homeless.  The Board is aware of that opinion, but it 
is noted first, this is years after service, and second, 
there is no clinical confirmation.  The Board finds does not 
find it plausible that the veteran could have had a psychosis 
at the time of discharge and yet remain undiagnosed for 
several years, which included two years of service in the Air 
National Guard.  The Board accordingly finds that the time 
delay between discharge and diagnosis was not "reasonable" 
toward presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Entitlement to service connection for schizophrenia is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



